Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Vegas, Inc.
d/b/a Vegas Liquor and Wine Shoppe,

Respondent.

Docket No. C-15-3075
FDA No. FDA-2015-H-2298

Decision No. CR4499

Date: January 6, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $5,000 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on three separate
occasions, and failing to verify, by means of photo identification containing a date of
birth, that the purchasers were 18 years of age or older, on two separate occasions, in
violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. During the hearing process,
Respondent failed to comply with a judicial direction regarding CTP’s discovery request.
I therefore strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History

Respondent timely answered CTP’s complaint. I issued an Acknowledgement and
Prehearing Order (APHO) that set deadlines for parties’ submissions, including the
September 24, 2015 deadline to request that the opposing party provide copies of
documents relevant to this case. Additionally, the APHO stated that a party receiving
such a request must provide the requested documents no later than 30 days after the
request.

CTP served Respondent with its request for documents on September 23, 2015.' On
November 3, 2015, CTP filed a motion to compel discovery indicating that CTP had not
received a response to its request for production of documents. See 21 C.F.R. § 17.23(a).
On November 3, 2015, CTP also filed a motion to extend the deadlines. Pursuant to my
direction, a November 5, 2015 letter allowed Respondent until November 20, 2015 to file
a response to CTP’s motion to compel discovery. On November 5, 2015, I also issued an
Order that extended the parties’ pre-hearing exchange deadlines.

On November 25, 2015, CTP filed an updated status report requesting that I grant its
motion to compel and extend CTP’s deadlines. The status report stated that Respondent
had not filed an objection to the motion to compel and that Respondent had not produced
any documents in response to CTP’s request for production of documents.

On November 30, 2015, I issued an Order that granted CTP’s motion to compel
discovery. I noted that Respondent had not filed a response to CTP’s motion to compel
discovery. In that Order, I stated that Respondent shall comply with CTP’s request for
production of documents by December 16, 2015. I further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

On December 21, 2015, CTP filed an updated status report advising me that Respondent
had not complied with my November 30, 2015 Order. On December 21, 2015, CTP also
filed a motion to impose sanctions that asked me to strike the Respondent’s answer and
issue a default judgment in this case.

Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the November 30, 2015 Order compelling discovery responses to be provided by

' In its motion to compel, CTP stated that 4 attempts were made by UPS to deliver the
request for production of documents to Respondent’s counsel but that those attempts
were unsuccessful because the business was closed at the time of each delivery attempt.
CTP stated that on October 19, 2015 it emailed a copy of the request for production of
documents to Respondent’s counsel.
December 16, 2015. Respondent did not comply with CTP’s discovery requests.
Respondent has not made any contact with this Court since August 13, 2015, the date
Respondent timely filed its answer and notice of appearance. Respondent’s failure to
effectively prosecute and defend actions taken over the course of the proceedings have
interfered with the orderly and speedy processing of this case, further warranting
imposition of sanctions. See 21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the November 30, 2015 Order, I am striking
Respondent’s Answer, issuing this default decision, and assuming the facts alleged in
CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3), 17.11(a). The harshness of the
sanctions I impose upon either party must relate to the nature and severity of the
misconduct or failure to comply, and I find the failure to comply here sufficiently
egregious to warrant striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply with the November
30, 2015 Order, nor did it provide any adequate justification for not doing so.

III. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with my orders. 21 C.F.R.
§ 17.11. Specifically:

e Respondent owns Vegas Liquor and Wine Shoppe, an establishment that sells
tobacco products and is located at 8024 Greenfield Road, Detroit, Michigan
48228. Complaint § 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number
C-15-547, FDA Docket Number FDA-2014-H-2068, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically, those
violations included one violation on January 11,2014, when Respondent sold
cigarettes to a minor; and two violations on June 6, 2014, when Respondent sold
cigarettes to a minor, and failed to verify, by means of photographic identification,
that the tobacco purchaser was 18 years of age or older. Complaint § 10;
December 1, 2014 Complaint § 10.

e The previous civil money penalty action concluded when Khalaf Alquad,
Respondent’s authorized representative, settled the action with CTP on
Respondent’s behalf. Mr. Alquad signed an Acknowledgment Form, dated
December 18, 2014 in which he “admitt[ed] that the violations . . . occurred,
waiv[ed] his ability to contest the violations in the future, and stat[ed] that he
understood that the violations may be counted in determining the total number of
violations for purposes of future enforcement actions.” The Administrative Law
Judge closed the case on January 13,2015. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment conducted on
March 14, 2015, at approximately 11:30 AM, FDA-commissioned inspectors
documented that “a person younger than 18 years of age was able to purchase a
package of Newport Box 100s cigarettes... .” Complaint J 1. The inspectors
also documented that “the minor’s identification was not verified before the sale . .
. LJ? Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on January 11,
2014, June 6, 2014, and March 14, 2015. On June 6, 2014 and March 14, 2015,
Respondent also violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $5,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $5,000 is warranted and
so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

